     Case 6:20-cv-00856-ADA-JCM Document 27-1 Filed 12/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

Cub Club Investment, LLC,                         §
                                                  §
                   Plaintiff,                     §
                                                  §
       v.                                         §
                                                    CIVIL ACTION NO. 6:20-cv-856-ADA-JCM
                                                  §
Apple Inc.,                                       §
                                                  §
                   Defendant.
                                                  §


   SUPPLEMENTAL DECLARATION OF GABRIEL S. GROSS IN SUPPORT OF
 APPLE INC.’S MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)

       I, Gabriel S. Gross, declare as follows:

       1.      I am an attorney at Latham & Watkins LLP, counsel of record in this action for

Defendant Apple Inc. I am a member of the bar of the State of California and am admitted to

practice before this Court pro hac vice. I have personal knowledge of the matters stated in this

declaration and would testify truthfully to them if called upon to do so.

       2.      Attached as Exhibit 1 is a true and correct copy of Plaintiff Cub Club Investment’s

First Amended Initial Disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1), which Cub

Club served on December 9, 2020. These Amended disclosures replaced the original version that

Cub Club served on November 30, 2020. I have added highlighting to indicate the new substantive

information added to the Amended version of the disclosures.

       3.      Attached as Exhibit 2 is a true and correct copy of a printout of an article titled “An

Emoji of Their Own” by Laura Elder, which was published in the Galveston Daily News on May

21, 2015. The article is available at https://www.galvnews.com/business/free/article_07c142fe-

ff6a-11e4-b35b-97d9bacbc049.html, last visited December 16, 2020.
     Case 6:20-cv-00856-ADA-JCM Document 27-1 Filed 12/16/20 Page 2 of 2




       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge and that this declaration was executed on this 16th day of December 2020 in

Hillsborough, California.



                                                 Gabriel S. Gross
